The State's motion for rehearing challenges the correctness of our opinion on appellant's motion for rehearing.
It is admitted in the State's motion that these are three constituent elements of the offense of bigamy, — "(1) the former or valid marriage of the accused (2) the subsequent marriage of the accused to another in this State, and (3) that the former husband or wife of the accused was living at the time of the alleged bigamous marriage." It is argued that because the State proved the two marriages by direct testimony, no necessity arose for charging upon circumstantial evidence although the State relied on such evidence to establish that the wife of the first marriage was living when the alleged bigamous marriage occurred. By the same course of reasoning it would result that if only one necessary element of the crime was shown by direct evidence and the other two by circumstantial evidence it would still not be necessary to charge on circumstantial evidence. It would follow that no necessity arises to charge on that character of evidence unless all three elements of the offense were proven by circumstances. Such a conclusion would appear to be in direct conflict with Harris v. State, 72 Tex.Crim. R., 161 S.W. 125, cited in the opinion granting appellant's motion for rehearing. In Adkisson v. State, 34 Tex.Crim. R., 30 S.W. 357, is found a statement upon which the State relies. The only point pertinently decided in that case was that accused was not entitled to have the jury told that a marriage could not be established by proof alone of reputation of such marriage, because the evidence went much further than proof of reputation, the State there showing that accused had admitted the first marriage in a petition for divorce. The opinion is quite short and it cannot be determined what phase of the case the writer had in mind when he said it was not wholly upon circumstantial evidence.
Many cases may be found which in principle support the opinion on appellant's motion for rehearing, but we refer to *Page 156 
only two analogous classes of cases. (a) Where accused is prosecuted for receiving or concealing stolen property knowing it to have been so stolen, two elements enter into the crime. (1) That the property had been stolen, (2) that accused knew it was stolen property when he received or concealed it. If either element is proved by circumstantial evidence a charge upon the subject is necessary if requested. Pannel v. State,121 Tex. Crim. 515, 51 S.W.2d 398, and cases cited therein. Wilson v. State, 115 Tex.Crim. R., 28 S.W.2d 804, and cases cited. (b) Where accused is prosecuted for passing a forged instrument knowing it to have been forged. It must be shown (1) that it was forged, and (2) that accused knew it. If either is shown by circumstantial evidence a charge upon that subject must be given if requested. Marsingle v. State, 91 Tex. Cr. R. R. 617, 240 S.W. 556; Mixon v. State, 129 Tex.Crim. R.,90 S.W.2d 832; Cox v. State, 92 Tex.Crim. R., 244 S.W. 605; Rodifer v. State, 119 Tex.Crim. R., 43 S.W.2d 931; Nichols v. State, 39 Tex.Crim. R.. The case last cited is perhaps the leading case upon the subject. The State was there making the same contention as is being urged here. The contention was not sustained. Judge Hurt wrote the opinion for the court and his observances are interesting.
Believing the present case is ruled by the same principle as in receiving stolen property, and passing a forged instrument, the state's motion for rehearing is overruled.